UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-2129


TULLY TAVARES,

                 Plaintiff - Appellant,

          v.

UNITED AIRLINES, DULLES AIRPORT; MARCELO MERLAN, United
Airlines Ramp Supervisor; CHRIS BRANCH, United Airlines Ramp
Supervisor; IAM, International Association of Machinists and
Aerospace Workers,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:14-cv-01121-LO-JFA)


Submitted:   February 29, 2016             Decided:   March 8, 2016


Before KING and SHEDD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Tully Tavares, Appellant Pro Se. Malik Kemal Cutlar, Hugh Scott
Johnson, Jr., PCT LAW GROUP, PLLC, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Tully Tavares appeals the district court’s order granting

Appellees’ motion to dismiss Tavares’ civil action.                  We have

reviewed the record and find no reversible error.              Accordingly,

we affirm for the reasons stated by the district court.              Tavares

v. United Airlines, No. 1:14-cv-01121-LO-JFA (E.D. Va. Aug. 24,

2015).     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     2